       Case 1:18-cr-00056-KPF Document 137 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                 -v.-                              18 Cr. 56-1 (KPF)

FRANK BRIGHT,                                          ORDER

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

     The re-sentencing in this matter will proceed on September 22, 2021,

at 3:00 p.m. in Courtroom 618 in the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, NY 10007.

     SO ORDERED.

Dated: August 13, 2021
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
